IN THE COURT OF APPEALS OF IOWA

                                      No. 20-0051
                               Filed September 22, 2021


MILTON WEIR,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Michael Jacobsen,

Judge.



      A prisoner appeals the summary dismissal of his second application for

postconviction relief. AFFIRMED.




      Peter M. Sand, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and Tabor and Ahlers, JJ.
                                         2


TABOR, Judge.

       In 1986, a jury convicted Milton Weir of three counts of murder in the first

degree and one count of robbery in the first degree in connection with the shooting

deaths of Kenny Easter, LoRae McCuddin, and her six-year-old son Dustin. In his

direct appeal, Weir unsuccessfully challenged the probable cause for executing a

search warrant. See State v. Weir, 414 N.W.2d 327, 329 (Iowa 1987) (noting that

the search discovered “substantial evidence linking Weir to the crime” including a

partially dismantled revolver later identified as the murder weapon). Less than

three years later, Weir filed his first application for postconviction relief (PCR),

advancing many claims of ineffective assistance of counsel. The PCR court found

his trial and appellate counsel performed competently. Our court affirmed the

denial of relief in June 1993.

       More than two decades passed before Weir filed this second PCR

application. The district court dismissed it as untimely. The court recognized a

second PCR may relate back to the filing of the first PCR under certain conditions.

See Allison v. State, 914 N.W.2d 866, 890 (Iowa 2018). But the court found Weir

failed to meet the condition in Allison that the successive PCR be “filed promptly

after conclusion of the first PCR action.” See id. at 892. Weir appeals that

dismissal.

       Before turning to the issues briefed by Weir’s appellate counsel, we address

his pro se motions. The supreme court issued orders in April 2020 and February

2021 directing that Weir’s request for permission to file pro se supplemental briefs

and other documents be submitted with the appeal. Following Hrbek v. State, 958

N.W.2d 779, 789 (Iowa 2021), we decline to consider Weir’s pro se filings. See
                                         3


Iowa Code § 822.3A(1) (2020). Weir filed another pro se motion on August 12,

seeking to disqualify appellate counsel. Because Weir failed to show good cause,

we issued an order denying that motion on August 18.            On August 24 and

September 2, he filed two more pro se motions asking for the same relief. We now

deny those motions too.

       We return to the appeal issues. Weir raises three issues. First, he claims

the court erred in finding his application was barred by the three-year statute of

limitations in Iowa Code section 822.3 (2014). Second, he contends the court

should have appointed an expert to review the ballistics evidence from his criminal

case before dismissing his PCR application.       And third, he alleges the court

“ignor[ed] manifest errors in the underlying criminal trial.” On our review, we adopt

the district court’s rationale on the issues presented. We find Weir’s application

was untimely and warranted summary dismissal. A full opinion would not augment

or clarify existing case law. So we affirm without further opinion under Iowa Court

Rule 21.26(1)(d) and (e).

       AFFIRMED.